Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 22-27, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance selected from the group consisting of nicotinic acid, nicotinamide and nicotinic acid esters, or a combination of two or more thereof, classified in class A23V, subclass 2250/7046.
II.	Claims 22-25, 28-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance tryptophan or tryptophan dipeptide or a combination of two or more thereof, classified in class C12P, subclass 13/227.
III.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance selected from the nicotinamide adenine dinucleotide (NAD), nicotinamide adenine dinucleotide phosphate (NADP), or a combination thereof, classified in class C12N, subclass 9/0028.
IV.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance selected from an intermediate in the biosynthesis of NAD or NADP selected from the group , classified in class C12Y, subclass 114/13009.
V.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance 3-hydroxyanthranilate, classified in class C12Y, subclass 110/03005.
VI.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance 2-amino-3-carboxymuconate semialdehyde, classified in class C12Y, subclass 102/01032.
VII.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance quinolinate, classified in class C12Y, subclass 205/01072.
VIII.	Claims 22-24, 29-33 and 41, drawn to a composition for positively influencing intestinal microbiota, comprising an active substance beta-nicotinate D-ribonucleotide, classified in class C12Y, subclass 204/02019.
IX.	Claims 34-40 and 42-45, drawn to a method comprising orally or neorectally administering a composition according to claim 22 or 41 to a human or animal in need thereof, classified in class A61J, subclass 49/0495.
Inventions each of I-VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the compositions comprising the active substance represent different classes of compounds that are structurally distinct and not obvious variants of each other. The active agents .
Inventions IX and each of I-VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the compound nicotinic acid (niacin or vitamin B3) is used as a vitamin and tryptophan an amino acid residue is used in peptide synthesis.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Search for independent inventions drawn to structurally distinct active agents is burdensome on the office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658